DETAILED ACTION

Election/Restrictions
Due to the establishment of allowable subject matter within independent claims 1 and 8, the restriction requirement (dated August 5, 2021) is hereby withdrawn.  Claims 1-9 are treated on their merits below.

Allowable Subject Matter
Claims 1-9 are allowed.  The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the disclosed invention regarding a solid-state imaging device, particularly characterized by having: 
a plurality of photodetection elements provided in the semiconductor layer, and arranged in a line; 
a metal member disposed between a photodetection area and the transistor in a plan view, the photodetection area being provided with the photodetection elements, 
wherein all of the plurality of photodetection elements consist one row, and a photodetection element that does not consist the one row does not exist, as recited within independent claim 1. Claims 2-7 and 9 depend from claim 1.

Claim 8 has been amended in to independent form, to incorporate allowable subject matter as detailed in the previous office action.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812